FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

BRIAN OROZCO,                            
                           Petitioner,         No. 06-75021
                 v.
                                               Agency No.
                                               A077-981-235
MICHAEL B. MUKASEY, Attorney
General,                                         ORDER
                    Respondent.
                                         
                      Filed October 20, 2008

     Before: Kim McLane Wardlaw, Carlos T. Bea, and
              N. Randy Smith, Circuit Judges.


                            ORDER

   The Joint Motion to Vacate and Motion to Dismiss Volun-
tarily is hereby GRANTED. The published opinion in Orozco
v. Mukasey, 521 F.3d 1068 (9th Cir. 2008), is hereby vacated.
The case is also hereby dismissed pursuant to Federal Rule of
Civil Procedure Rule 42(b). This order served on the agency
shall, 21 days after the date of this order, become the mandate
of this court.

  IT IS SO ORDERED.




                              14577
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.